OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that the file wrapper of divisional application US 17/117,596 has been considered. It is also noted that all references hereinafter to Applicant’s specification are to the substitute (clean) specification filed 24 October 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07 October 2021 has been considered. 

Response to Amendment
The Amendment filed 24 September 2021 has been entered. Claim 15 has been canceled; claims 1-3, 5, 6, and 12-14 remain pending; claims 12-14 have been previously withdrawn; and claims 1-3, 5, and 6 are under consideration and have been examined on the merits. 
The cancelation of claim 15 has overcome the respective rejections of claim 15 under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action filed 17 August 2021 (hereinafter “Non-Final Office Action”). The aforesaid rejections have been withdrawn.
The amendments to the claims, in conjunction with the Remarks filed 24 September 2021, have overcome the rejection of claims 1-3, 5, 6, and 15 under 35 U.S.C. 103 as being unpatentable over Kawasaki previously set forth in the Non-Final Office Action. The aforesaid rejection has been withdrawn (see Response to Arguments herein for further detail). 
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the following phrase is a typological error resulting from the amendment “a coating film formed on a the surface” – please amend as follows to overcome the issue “a coating film formed on [[a]] the surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell et al. (US 2015/0096268; “Brozell”) (newly cited), in view of Postupack et al. (US 2004/0221615; “Postupack”) (previously cited) and Keefer (US 3,395,008; “Keefer”) (newly cited). 
Regarding claim 1, Brozell discloses a glass container and manufacturing method therefor [0011-0013, 0015, 0016, 0019, 0020], said method comprising (in sequential order): (A) melting glass (materials), such as soda-lime glass, to produce molten glass [0021]; (B) forming the molten glass into a container with press-and-blow or blow-and-blow forming equipment, where after exiting the aforesaid, the glass containers are at a temperature of 700-900°C [0022]; and (C) forming a conventional “hot end” coating of tin or titanium (oxide) on at least a portion of the exterior surface of the container (of which is then at a temperature of 500-700°C) through deposition and conversion of chemical precursors such as monobutyltin trichloride, tin tetrachloride, and titanium tetrachloride [0015, 0023] (see Applicant’s specification [0038]), said coating having a thickness of at least 20 CTUs (at least 4 nm), and even greater than 60 CTUs (greater than 12 nm) [0015, 0023] (greater than 12 nm encompasses and therefore renders prima facie obvious the claimed range of 40-50 nm, see MPEP 2144.05(I)). Thereafter, (D) the coated glass container passes through an annealing lehr to gradually reduce the temperature of the container [0019, 0020, 0023]; and is then (E) subject to a closure sealing process [0024-0026]. The container is not disclosed as subject to any ion exchange treatment and thus is interpreted as being free of a compressively stressed layer, as claimed. 
Brozell does not explicitly disclose the exterior surface of the container (onto which the tin or titanium oxide coating is applied) being desorbed of sodium to an atomic percentage of 
Postupack discloses a method of strengthening soda-lime glass containers [Abstract; 0006, 0014, 0017, 0042, 0043]. Postupack teaches that after the container has been formed (and being at a temperature of 650°C or higher based on the particular glass material(s) utilized [0053]), and prior to subsequent processing/strengthening steps (such as application of a tin or titanium oxide coating [0070]), it may be subject to flame polishing to heal surface imperfections, increase the strength of the containers, and aid in increasing the temperature of the container for subsequent processing steps [0017, 0044-0046, 0053, 0058-0060, 0071]. Described in further detail, while the containers are on a conveyor (after being formed and at temperature of 650°C or higher; overlaps with Brozell), the sides and flutes (and optionally the bottom) of the glass container are contacted with a combustible gas flame, such as (but not limited to) an air-methane, oxygen-methane, air-acetylene, or oxygen-acetylene flame [0044-0046, 0058, 0059], for a time of 0.1-10 seconds, preferably from 0.1-5 seconds, which causes any sharp cracks to melt and become rounded [0060], thereby increasing the strength of the glass by eliminating stress concentrators associated with the defects [0058]. 
Keefer discloses a method of glazing (i.e., “fire polish”) glass articles to remove surface defects/deformations produced by forming the glass articles (such as by pressing) or to remove haze formed on the glass [col 1, 25-35]. The method comprises contacting a surface of the glass article with a combustible gas flame from a burner [col 2, 55-71; col 3, 1-25]. Keefer teaches that suitable combustible gas flame temperatures for removing the defects/deformations/haze range from 1371°C to 1926°C [col 3, 29-36]. 
Brozell, Postupack, and Keefer are all directed toward glass containers and strengthening treatments thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have flame polished the glass containers before forming the coating, as taught by Postupack, in order to heal surface imperfections and increase the strength of the glass container, as well as to ensure the container is at the desired temperature (of 500-700°C as disclosed by Brozell) for applying the hot end (tin or titanium oxide) coating. 
It also would have been obvious to one of ordinary skill (before the effective filing date) to have utilized a combustible gas flame temperature of from 1371 to 1926°C, as taught by Keefer, as the aforesaid temperature would have recognized in the art as sufficient for and capable of removing the defects, deformations, and/or haze (i.e., the purpose of the flame polishing step taught by Postupack). 
The method of Brozell, as modified, would have comprised all of steps A-D above, and would have further comprised step (B2) between steps (B) and (C), step (B2) including subjecting the container, of which is at a temperature of 500-700°C, to flame polishing wherein (at least) the main body of the container would have been contacted with a flame at a temperature of 1371 to 1926°C for 0.1-10 seconds (preferably 0.1-5 seconds). 
Applicant’s specification indicates that to desorb the sodium at the coating film-container surface interface (i.e., claim 1, in a depth profile obtained by X-ray photoelectron spectroscopy (XPS) analysis, an atomic percentage of sodium at a point where a tin or titanium profile intersects a silicon profile is 1% or less) to an atomic amount of 1% or less [0036, 0042, 0043, 0045, 0046], the container is (A) formed into a container shape via molding [0033]; and then (B) subject to a flame contact treatment including a flame contact time of 0.5 to 2 seconds and a flame temperature of 1250 to 1600°C while the container is a temperature of 580°C or higher [0033-0036]. 
Given that the glass container formed from the method of Brozell, as modified, would have been subject to the flame polishing step (B2), of which is identical or substantially identical to Applicant’s disclosed method of desorbing the sodium to 1 atomic% or less at the coating 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, Brozell, as modified, is silent regarding the coating film having a surface hardness ranging from 7,000 N/mm2 to 8500 n/mm2 as determined by JIS Z 2255:2003 (claim 2), and is silent regarding the coating film having a surface roughness (Rms) as measured by AFM of 15 nm or less (claim 3). 
However, Applicant’s specification indicates [0010, 0011, 0051-0053, 0058, 0072, 0083-0090] that merely forming the coating to thicknesses above 40 nm, after the flame treatment has been conducted on the outer surface of the glass container, results in the coating film exhibiting surface hardness and roughness in the aforesaid ranges as claimed. 
Given that the coating film formed on the exterior surface of the glass container of Brozell, as modified, (i) may exhibit a coating thickness of greater than 12 nm (of which encompasses the claimed and disclosed range of 40-50 nm which are shown to have the claimed surface roughness and hardness values); (ii) is formed via deposition (and conversion) of tin or titanium precursor compounds that are typically used for hot end coatings [0015, 0023 of Brozell; 0038 of specification]; and (iii) is formed directly after the flame polishing step (B2),  there is a reasonable expectation that the coating film would have exhibited surface hardness and surface roughness, respectively, within the respective claimed ranges of 7,000 to 8,500 N/mm2
Regarding claim 5, as set forth above in the rejection of claim 1, the coating film is formed on the outer surface of the glass container.
Regarding claim 6, Brozell discloses the glass container may be a jug, jar, bottle, or other food or beverage container shape [0012].

The Examiner notes that the following copending rejection is made in addition to or the alternative of the rejection of claims 2 and 3 above, in order to facilitate compact prosecution. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell in view of Postupack and Keefer as applied to claim 1 above, and further in view of Amano et al. (JPH03-131547; “Amano”) (previously cited; copy and machine translation previously provided/relied upon).
Regarding claims 2 and 3, the glass container formed from the method of Brozell, as modified, is set forth above in the rejection of claim 1 (see also the information in rejection of claims 2 and 3). As set forth above, Brozell discloses that the coating film exhibits a thickness of 12 nm or greater (of which encompasses the claimed range), but does not explicitly teach the coating film having a thickness in the range of 40-50 nm as claimed.
Amano teaches forming a tin or titanium oxide coating on the surface of soda-lime glass containers at a temperature of 550-700°C from tin or titanium tetrachloride (precursor materials). Amano teaches that the coating is formed to have a thickness of 400 to 1000 Angstroms (40 to 100 nm), in order to extremely improve the alkali resistance and durability of the coating film, and improve the strength of the glass containers [pp. 2-6]. 
Brozell and Amano are both directed toward glass containers having tin or titanium oxide coatings on the outer surface thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a tin or titanium oxide coating thickness of 40 to 100 nm for the coating film of the glass container of Brozell, as taught by Amano, in order to increase the 
The glass container of Brozell, as modified, would have comprised all of the features set forth above (formed from the method including steps (A)-(D), including (B2)), where the tin or titanium oxide coating formed on the outer surface of the glass container would have had a thickness of 40-100 nm. 
Given that the coating film formed on the exterior surface of the glass container of Brozell, as modified, (i) would have exhibited a coating thickness of 40 to 100 nm (of which encompasses the claimed and disclosed range of 40-50 nm which are shown to have the claimed surface roughness and hardness values); (ii) is formed via deposition (and conversion) of tin or titanium precursor compounds that are typically used for hot end coatings [0015, 0023 of Brozell; 0038 of specification]; and (iii) is formed directly after the flame polishing step (B2),  there is a reasonable expectation that the coating film would have exhibited surface hardness and surface roughness, respectively, within the respective claimed ranges of 7,000 to 8,500 N/mm2 and 15 nm or less, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 

Response to Arguments
Applicant’s arguments, see Remarks pp. 6 and 7, with respect to the rejection of claims 1-3, 5, 6, and 15 under 35 U.S.C. 103 as being unpatentable over Kawasaki, have been fully considered and are found persuasive. The Examiner agrees that the limitation amended into the claim of a surface of the container main body being desorbed of sodium is distinct from the sealed surface formed via exposure of the hot glass container to CFC gas disclosed by Kawasaki. While the sealed surface may have low levels of sodium near the interface with the coating film, the total amount of sodium present in the glass container of Kawasaki is not reduced; whereas the claim limitation of sodium being desorbed implies that an amount of 
However, as set forth above, new grounds of rejection are made of record, necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MCR/Examiner, Art Unit 1782      

/LEE E SANDERSON/Primary Examiner, Art Unit 1782